DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (20130077800).
Regarding claims 1, 7, 8, Pan discloses an ear cushion assembly (Fig 23, pad 5) for an earpiece housing of a headphone, comprising: an ear cushion coupled to a mounting plate (Paragraph 0101 discloses “The audio output disk 2322 [including ribs obviously reinforcing the mechanical strength of the plate as shown below] includes at least one wing 23223. The ear pad 5 can be made of sponge and the material thereof is not limited thereto. A gap 60 (please refer to FIG. 18) is formed between the positioning disk 2321 and the audio disk 2322. The annular ear pad 5 clamps on the gap 60”), where the mounting plate defines plural openings (Fig 18, audio outlets 23222, 23221) for a passage of sound, and plural openings for fasteners (Paragraph 0058 discloses “It is worth noted that the cap 211, sound effect tuning unit 231 and the audio output unit 232 engage with the speaker disk 21 by screws as well as a plurality of magnets not shown in the figure).” Obviously the screws will need openings) ; and wherein the ear cushion grips an outer circumference of the mounting plate to form an annular, circumferentially-fixed sealing surface in this area (As mentioned above the cushion is clamped to the disk).
However, Pan does not specifically disclose that the pad makes a substantially airtight seal.
Examiner takes official notice that the notion of cushions for headphones to make airtight seal around user’s ears are well known in the art and obviously a pad for a headphone forced by a headband against user’s head would be substantially airtight although not discretely mentioned by the reference.

    PNG
    media_image1.png
    394
    522
    media_image1.png
    Greyscale





Regarding claims 6 and 15, Pan discloses the limitations of claims 1 and 9. Pan further discloses that the mounting plate further includes at least one projection obviously guiding appropriate assembly of earpiece assembly (Fig 4, the projections of plate 2312 as shown below obviously to be places in counter projections of Channel switch 2311, also this is shown in Fig 7).

    PNG
    media_image2.png
    457
    580
    media_image2.png
    Greyscale


Regarding claim 16, Pan discloses the limitations of claim 15. Pan further discloses that the projection protrudes further from the mounting plate than the earpiece housing, the projection additionally serves as a positioning element for a transducer or a transducer housing (Fig 3 and 4 as shown below).



    PNG
    media_image3.png
    599
    710
    media_image3.png
    Greyscale

Regarding claim 9, 17, Pan discloses an ear cushion assembly (Fig 23, pad 5) for an earpiece housing of a headphone, comprising: an ear cushion coupled to a mounting plate (Paragraph 0101 discloses “The audio output disk 2322 [including ribs obviously reinforcing the mechanical strength of the plate as shown above in the rejection of claim 1] includes at least one wing 23223. The ear pad 5 can be made of sponge and the material thereof is not limited thereto. A gap 60 (please refer to FIG. 18) is formed between the positioning disk 2321 and the audio disk 2322. The annular ear pad 5 clamps on the gap 60”), where the mounting plate defines plural openings (Fig 18, audio outlets 23222, 23221) for a passage of sound, and plural openings for fasteners (Paragraph 0058 discloses “It is worth noted that the cap 211, sound effect tuning unit 231 and the audio output unit 232 engage with the speaker disk 21 by screws as well as a plurality of magnets not shown in the figure).” Obviously the screws will need openings) ; and wherein the ear cushion grips an outer circumference of the mounting plate to form an annular, circumferentially-fixed sealing surface in this area (As mentioned above the cushion is clamped to the disk). Pan further discloses an earpiece housing (Fig 3, 4 and 23, Speaker disk 21), including a counter-sealing surface formed on the earpiece housing that forms a circumferential annular seal (Fig 4, the solid wall of the speaker disk 21 will prevent sound to escape) with the sealing surface of the ear cushion; wherein the ear cushion is connected to the earpiece housing by means of at least one screw that extends through a screw opening and is screwed into an internal threading of the earpiece housing (Screws As mentioned above).
However, Pan does not specifically disclose that the pad makes a substantially airtight seal.
Examiner takes official notice that the notion of cushions for headphones to make airtight seal around user’s ears are well known in the art and obviously a pad for a headphone forced by a headband against user’s head would be substantially airtight although not discretely mentioned by the reference.
Regarding claim 18, Pan discloses the limitations of claim 17. Pan further discloses that the one or more reinforcing features of the mounting plate make positive contact with one or more corresponding projections and/or one or more counter structures in the earpiece housing in a form-fitting manner (Fig 18 as shown below).

    PNG
    media_image4.png
    638
    883
    media_image4.png
    Greyscale


Claim 2-5, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (20130077800) and further in view of Asakura (20110116674) and Nageno (5497427).
Regarding claims 2-5, 10-14, Pan discloses the limitations of claims 1 and 9. However, Pan does not disclose that the ear cushion further includes a cushion filling, foam filled, and a cushion cover; and the cushion cover further includes an annular flap that is folded inwardly and around the mounting plate, with the ear cushion cover including leather or synthetic leather and is sewn in such a way that a seam is provided at an innermost edge of the annular flap
	Asakura discloses a cushion filling, foam filled (Paragraph 0079 discloses “The ear pad 11 may be formed of an elastically deformable material such as foamed polyurethane”), and a cushion cover (Paragraph 0144 discloses “The cover 65 is adapted to cover the cushion member 64 and defines the sound-isolating space, which is formed of a single sheet member welded or sewn onto the cushion member 64.” Obviously the sewn connection will result in a seam around the interface 66 as seen in Fig 21); and the cushion cover further includes an annular flap (Fig 21, Interface 66 which the inward nature of the interface, flap, is within the pad which is the sealing unit) that is folded inwardly and around a mounting plate.
	Since both Pan and Asakura disclose a headphone with a pad it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the foam filled pad with a sewn cover of Asakura in the teachings by Pan. The motivation for this would have been providing a comfortable, and effective pad for the device of Pan.
	However the combination does not disclose a leather material for the cover.
	Nageno discloses synthetic leather for a cover of a headphone system (Column 3, lines 1-10 discloses “in FIG. 3. More specifically, the ear pad 23 formed of a cushion material 23a such as urethane and a protecting cover 23b of synthetic leather with no permeability enclosing the cushion material 23a”).
Since both Pan, Asakura and Nageno disclose a headphone with a pad it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the leather cover for the pad of Nageno in the teachings by Pan and Asakura. The motivation for this would have been design preferences to provide cover for a pad of a headphone to achieve the same predictable outcome of making a functional pad with a simple substitution of material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652